97 F.3d 1457
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.David F. THOMPSON, Plaintiff/Appellant,v.ARDROX CWC, INC., an Illinois incorporated subsidiary;Ardrox Corporation, a California corporationsubsidiary, Defendants/AppelleesBrent International, Inver, UK (parent company);  John L.Berglund, Industry Manager;  Ronald C. Vaden, VicePresident of Marketing;  Rex Dwars, AreaSales Manager, DefendantsJohn Doe;  Mary Roe, Defendants/Appellees.
No. 96-1167.
United States Court of Appeals, Eighth Circuit.
Submitted July 25, 1996.Decided Sept. 9, 1996.

Before BOWMAN, BEAM, LOKEN, Circuit Judges.
PER CURIAM.


1
In this diversity action, plaintiff seeks damages against defendants based upon breach of contract, promissory estoppel and defamation.  The district court granted summary judgment for the defendants.  Plaintiff appeals.  We affirm.


2
Plaintiff Thompson was employed by defendant Androx, Inc.  (Androx) until he was terminated in June 1993.  In December 1993, Thompson sued Androx in Minnesota state court seeking damages arising out of his termination.  Following a hearing on Thompson's claims, final judgment was entered by the state court in favor of Androx and against Thompson.  Thompson did not appeal.


3
Thompson then instituted this action.  Androx asserts a defense based upon the doctrine of res judicata.  Concluding that each element of res judicata was satisfied, the district court granted summary judgment and dismissed the action.  We agree with this decision.


4
Seeing no precedential value in further discussion of the issues by this court, we affirm on the well reasoned opinion of the district court.  See 8th Cir.  R. 47B.